I concur. Assuming, for the purpose of this case, that the allegations of the complaint show a hospital operated *Page 478 
not for profit, the question is: Shall the institution be exempt from the operation of the doctrine of respondeat superior where an employee, although selected with due care, has by her negligence caused the death of a patient who has paid the standard and full rate for hospital room, board, and services?
I think the doctrine of respondeat superior should apply. This doctrine, as we stated in Fox v. Lavender, 89 Utah 115,56 P.2d 1049, 109 A.L.R. 105, was based on the theory that, where one acted for the master in pursuance of the master's business and within his authority, it was in contemplation of law as if the master itself were doing the act. The principle is thoroughly grounded in law. Should a case such as this be exempted from the doctrine? I think not. Whatever may have been the reasons assigned by courts for exempting hospitals operated not for profit from the consequences of the doctrine, the real reason was public policy. That funds held in trust for specific charitable purposes should be exempt is another way of saying that it is the better public policy to exempt such trust funds. It is not because there is a trust. A trustee for profit is amenable to the doctrine of respondeat superior. Likewise, the theory that such institutions serve the same purpose as a governmental agency is but another guise for holding that it is good public policy to exempt them from the application of the doctrine. It results, therefore, that we but need to determine whether in this day and age public policy demands that we exempt hospitals from the application of the doctrine.
A review of the history of the cases exempting hospitals not for profit, because of public policy, shows that it originated in a day when there were comparatively few charitable institutions apart from the great ecclesiastical organizations; that encouragement to those inclined to give to or create philanthropies was quite necessary; that ofttimes the charitable institutions were small with but meager funds. A single negligence action might have wiped them out. *Page 479 
The same reasons do not pertain today. It would be rare indeed that any philanthropist would fail to give to a charitable use because he feared that the institution he created or contributed to might be sued for negligence and some of its funds required to compensate for negligence. More likely would he say: "If the institution I create or give to, through its servants, injures another, it is only just that it make compensation with my funds before it uses them for the help of others. Better justice with the funds at home than charity abroad." Hospitals may protect themselves by liability insurance.
The CHIEF JUSTICE has cited a formidable array of authorities holding contra to the prevailing opinion in this case. I concede the great weight of authority is that way. An examination of many of the cases, I surmise, will reveal that they adopted language imported from some previous case which had in turn adopted language from still earlier cases. Few examined the question in the light of modern conditions. There was a certain amount of judicial "goose-stepping." But I think the trend is the other way, and I think in the not too distant future the weight of authority will be the other way. I am in favor of throwing this jurisdiction on the side of Alabama, Idaho, Minnesota, Oklahoma, and the trend in New York.
It is true that a hospital may not show dividends or profits "accruing to any person or corporation," but it may show an excess of intake over outgo over a series of years and absorb that recurrently in additions to the hospital or in other professed philanthropic ventures. In such case it could hardly be said that the hospital contributed toward the maintenance of the pay patient, and it could not the more be said because there could never under its articles be a distribution of any earned excess or division of the reversion among private individuals. I opine that the "Good Samaritan" would not have been quite such a "Good Samaritan" if he had said, "Come to my hospital. I will *Page 480 
charge you for your keep and attention and a little more to help build a new wing on my hospital, and for that I shall expect the state to grant me immunity from the principle of respondeat superior which binds all businesses operated for profit." In the parable the innkeeper received his full pay. He was not doing charity. And I assume that, if the inn had cared for some indigent guests without charge but fixed its charges for the paying guests so that it could come out even, it would not be said to be a charitable institution although doing some charity. I apprehend that a hospital running a store for profit would not be exempt from responsibility for negligence of its servants in the store because it used the profit, if any, to build more hospitals.
I mention these considerations only because it seems to me that the CHIEF JUSTICE presumes that all hospitals that do not, or cannot, by their constitution, pay a dividend or profit to individuals or corporations are suffering from deficits. I do not say that the Dee Hospital is not a charitable institution. Some years it had a deficit; other years there was a surplus. Surpluses went to make up deficits or for improvements. I do not know, and there is no way to tell from the pleadings, whether the deficits came because of the number of nonpaying or reduced-rate patients or because the full rate was subsidized through donations. For this reason I cannot see how the CHIEF JUSTICE can presume from the pleadings that the Dee Hospital extends the benefits of charity to the "rich, the middle class and the poor alike." While this hospital may reduce its full rates below the level of cost, other hospitals may charge all that the traffic will bear and still denominate themselves as charitable institutions. For my purpose, it makes no difference. I think they should pay for the damage that they cause to those patients who are intrusted to their care and pay the full rates. But without more evidence I cannot permit to go unchallenged the presumption that full-pay patients are themselves partial objects of charity in all *Page 481 
hospitals where a profit cannot be paid and the reversion never be distributed to private individuals.
The question of "the law of the case" presents difficulties. In the former appeal, I took the position that the question now decided in this case should have been decided there. If, in that opinion, we had arrived at the same decision as we come to in this appeal, this appeal might have been prevented. That decision stated:
"The authorities are reviewed and interpreted. A division and diversity of opinion is recognized. It will be proper and sufficient to pass upon such questions when evidence is available to apply the law as we find it in a proper case." 89 Utah 222,51 P.2d 229, 232.
Thus, the opinion appears to reserve the point. True, it did remark that "the evidence of the manner in which it is conducted and the purposes, aimed to be accomplished may show that it is a charitable institution and entitled to immunity or may not." But the decision as distinguished from the opinion decided that the complaint stated a cause of action good against general demurrer. This would not mean that, if amended to show an eleemosynary institution, the demurrer would have been good, although I must admit that certain statements in the opinion imply that it would be. But I think the opinion too ambiguous in that regard to meet the requirements of the principle of "the law of the case." The writer in a partly dissenting opinion expressed himself definitely to the effect that the opinion should unambiguously decide the point here decided. Evidently counsel in this case were not sure that the point had been decided, expressly or by implication, because they reargued it at length in this appeal.
For the reasons stated herein, I concur.